Citation Nr: 0840940	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-03 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling from 
July 25, 2002, to August 4, 2004, as 30 percent disabling 
from August 5, 2004, to August 24, 2006, and as 50 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's appeal was previously before the Board in 
February 2006 and in March 2007, at which times the Board 
remanded the case for further action by the originating 
agency.  While the case was in remand status, in a December 
2006 rating decision, the originating agency granted 
increased ratings for the veteran's PTSD of 30 percent, 
effective August 5, 2004, and 50 percent, effective August 
25, 2006.  The case has been returned to the Board for 
further appellate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  On September 22, 2008, the veteran requested 
that he be afforded 60 days to submit additional evidence.  
The Board held the case in abeyance for the requested 60 days 
but no additional evidence was received.  The veteran has not 
requested that he be afforded any more time to submit 
evidence.


FINDINGS OF FACT

1.  From July 25, 2002, to August 4, 2004, the veteran's PTSD 
was manifested by not more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; symptoms were 
controlled by continuous medication.

2.  From August 5, 2004, to August 24, 2006, the veteran's 
PTSD was manifested by not more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; the veteran was generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.  

3.  From August 25, 2006, the veteran's PTSD has been 
manifested by not more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent from July 25, 2002, to August 4, 2004, 30 percent 
from August 5, 2004, to August 24, 2006, or 50 percent 
thereafter for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased initial disability ratings 
for his service-connected PTSD.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in March 2007, after initial adjudication of the 
claim.  Following the provision of the required notice and 
the completion of all indicated development of the record, 
the originating agency readjudicated the veteran's claim in 
July 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had VCAA notice been provided at an 
earlier time.

The Board notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate this claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

PTSD is rated under the schedule of ratings for mental 
disorders.  See 38 C.F.R. § 4.130.  Under the general 
formula, 10 percent rating represents occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or where the 
symptoms are controlled by continuous medication.  

A 30 percent rating represents occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating represents occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is authorized for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran filed a claim for service connection for PTSD in 
July 2002.  Service connection was granted in a June 2003 
rating decision.  The ratings assigned at that time and 
subsequently are the subject of this appeal.  The veteran's 
PTSD is rated as 10 percent disabling from July 2002 through 
August 4, 2004, as 30 percent disabling from August 5, 2004, 
through August 24, 2006, and as 50 percent disabling 
thereafter.  

Upon review of the evidence of record, the Board finds that 
the veteran's social and occupational impairment does not 
more closely approximate the criteria for the next higher 
rating at any time relevant to this decision.  As for the 
period from July 25, 2002, through August 4, 2004, the Board 
observes that the evidence does not demonstrate more than 
mild impairment.  In so finding, the Board notes that the 
evidence does not demonstrate symptomatology of the type and 
degree contemplated by an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to PTSD symptoms.  In an August 2002 
VA examination, the examiner observed that the veteran did 
not demonstrate all of the criteria for PTSD.  His Global 
Assessment of Functioning (GAF) score was 85-90.  He 
complained about nightmares related to his World War II 
combat service and noted that he thrashed about in his sleep 
and on one occasion inadvertently punched his wife.  Mental 
status examination showed no psychiatric disorder warranting 
a diagnosis, but the examiner did note that the veteran's 
memories of the war did cause him understandable distress.  
There was no history of mental health treatment.  

VA treatment records from the World War II stress recovery 
group dated in April and May 2003 reflect diagnoses of PTSD 
based on the veteran's intrusive World War II combat-related 
recollections and nightmares.  GAF scores were 55 to 65.  

A VA examination June 2003 also established a diagnosis of 
PTSD based on World War II combat-related stressors.  The GAF 
score was 65.  Again, the veteran's primary manifestations 
were nightmares and thrashing about in his sleep.  He also 
reported intrusive thoughts of the war and noted that loud 
noises cause him to jump and seek cover.  He also reported 
being disturbed by watching war movies, which increased his 
symptoms.  He reported that participation in the PTSD group 
at VA had helped him discuss his symptoms more readily, but 
that he still did not like to discuss his experiences.  He 
reported a recent decline in some activities he used to enjoy 
such as golf and swimming.  He was married and living with 
his current wife for the past 5 years after two marriages one 
of which lasted a long time and ended due to the death of his 
spouse and one of which had been a short marriage.  He and 
his current wife had been in an accident earlier in the year 
and she had been hurt, so he was performing caretaking duties 
for his wife.  The veteran had retired from his own carpet 
cleaning business years earlier.  They were living back and 
forth between Florida and Pennsylvania to be near family.  

In a December 2003 statement, the veteran's wife corroborated 
his statements about nightmares, disruptive sleep and 
intrusive memories of PTSD.  

VA treatment records from the World War II stress recovery 
group from dated May 2004 through July 2004 reflect no 
significant change in mental status but note increased 
nightmares and intrusive thoughts.  GAF scores were 55 to 70.  

Prior to August 5, 2004, the veteran thus remained able to 
function with no more than mild impairment.  He was 
prescribed Zoloft in April 2003 for control of his mild 
symptoms.  During this period, the manifestations were 
described as mild to moderate and characterized primarily by 
sleep disturbance.  The veteran remained able to perform 
caretaker tasks for his wife who had accident-related 
injuries.  There was no demonstrated intermittent inability 
to perform occupational tasks.  

As to the time period from August 5, 2004, through August 24, 
2006, the Board notes that the evidence does demonstrate an 
increase inasmuch as there is symptomatology showing 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  However, 
it does not demonstrate symptomatology of the type and degree 
contemplated by a rating in excess of 30 percent, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; or panic attacks.  There was no 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment, impaired 
abstract thinking, or disturbances of motivation.  VA mental 
status examinations in August 2004 and August 2005 fail to 
reflect such findings.  Specifically, an August 5, 2004, VA 
individual treatment record reflects a psychiatric assessment 
that his PTSD had worsened inasmuch as while he had a stable 
mood he reported increased intrusive thoughts over which the 
veteran felt he had no control.  The veteran had run out of 
his Zoloft and had felt worse without his medication.  He 
reported his nightmares were occurring nightly and his wife 
and he could no longer sleep in the same room due to his 
thrashing and yelling.  He was never rested.  On metal status 
examination, he remained oriented and alert, pleasant, with 
good eye contact and normal speech.  His thoughts were 
logical.  He had no suicidal or homicidal ideation and no 
hallucinations.  His mood was euthymic.  His affect was 
appropriate.  Insight and judgment were good.  The examiner 
restarted the veteran's medication.  GAF score assessed at 
the Stress Recovery group on that day was 50.  Later that 
month the GAF score was assessed as 70.

During an August 2005 VA psychiatric examination, findings 
were similar.  The veteran reported his nightmares and 
restlessness at night as his main manifestations of PTSD.  It 
was noted he was still caring for his wife as she was 
debilitated due to a back disability.  Mental status 
examination showed he was pleasant and cooperative with 
coherent speech, organized thoughts, neutral mood and 
appropriate affect.  There was no psychosis.  Memory was good 
and concentration was good.  Insight was fair and judgment 
was intact.  The GAF score was 60, noted stressors were his 
wife's health and finances.  He was now on Clonazepam and 
possibly Zoloft but the examiner found that his Zoloft had 
not been refilled in months.  

VA group therapy treatment notes dated prior to August 25, 
2006, are not inconsistent with the findings on the August 
2004 and August 2005 evaluations.  Symptoms and mental status 
remained stable, as reflected in a December 2004 assessment 
following a group session.  The GAF score was 75.  

As to the time period beginning August 25, 2006, the Board 
notes that the evidence does demonstrate more than the 
reduced reliability and productivity due to disturbances in 
motivation and mood and difficulty maintaining effective work 
and social relationships contemplated by the assigned rating 
of 50 percent.  There was some memory loss.  However, there 
remains a lack of evidence of deficiencies in most areas, and 
it is uncontroverted that judgment and thinking remain 
normal.  There was no reported suicidal ideation or evidence 
of obsessional rituals interfering with routine activities.  
Speech remained logical, non-obscure and relevant.  There 
were no reports or demonstrations of near continuous panic.  
The veteran has remained able to function independently, and 
neither demonstrated nor reported impaired impulse control 
while awake.  

Specifically, on VA examination in August 2006, the veteran 
reported that he felt that his current medications, 
Sertraline and Klonopin, kept him calm.  The veteran reported 
that he believed his sleep-related symptoms were worse, and 
noted that his wife reported he was much more distressed 
during his sleep.  He reportedly still screamed and flailed 
around, and on one occasion grabbed his wife by the throat.  
He reported that news of the Iraq war disturbed him.  He 
reported that he would go to bed around 11 pm and wake up at 
2:30 am to go to the bathroom.  He did not wake from the 
dreams, but could remember them.  They were generally 
violent.  His wife continued to sleep in another room to 
avoid getting hit during his nightmares.  He reported that 
during the day he could talk about his war experiences 
calmly.  He reported only rare crying spells and no panic 
attacks.  He denied psychosocial or alcohol problems.  He 
reported he was not working but that he did not stop working 
due to PTSD.  He reported that he spent a lot of time caring 
for his wife who recently had two knee replacements.  He felt 
his PTSD did not affect his family or social relationships.  
He noted that he did not see his sons often because they were 
busy.  

On mental status examination, the veteran was noted to be 
neatly and casually dressed, pleasant and cooperative.  His 
memory was somewhat impaired but he was able to perform 
abstract thinking.  The examiner assigned GAF score of 60 and 
noted that the stressors were currently his wife's illness 
and taking care of her, which was a 24 hour a day job.  The 
examiner noted that the factors in favor of increased 
severity of PTSD included the reports of increased thrashing 
about and memory loss.  The examiner also noted on this point 
that the veteran's age may be a factor in the memory loss.  
The examiner felt it was difficult to tell if the veteran's 
symptoms had increased, but felt inclined to conclude that 
they had increased.  

Subsequent treatment records from VA treatment facilities in 
Florida and Pennsylvania dated after the examination and 
through 2007 show that the veteran felt his PTSD was mild and 
well-controlled on medication.  He reported that he had been 
sleeping well on his medication.  

Clearly, the evidence does not demonstrate spatial 
disorientation.  The veteran has not been objectively 
described as disoriented.  To the contrary he has repeatedly 
been assessed as being pleasant, alert and oriented to time, 
place, and person.  

The evidence does not demonstrate a neglect of personal 
appearance and hygiene.  No examiner has described the 
veteran in such terms.

The Board observes that the evidence does not demonstrate 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Impaired impulse control is not 
defined in the rating schedule.  However, there has been no 
specific clinical finding of impaired impulse control.  
Moreover, the evidence contains no examples of periods of 
violence, with the exception of the inadvertent acts against 
his wife while asleep.  In the Board's view, these incidents 
fall short of level of the symptomatology required by this 
criterion.

The evidence does not demonstrate an inability to establish 
and maintain effective relationships.  In so finding, the 
Board assigns great significance to the term "inability," as 
the key distinction between this criterion and a similarly 
worded criterion for the 50 percent level is that the 50 
percent level substitutes the term "difficulty."  On VA 
examination in August 2006, the veteran reported that he was 
taking care of his wife on a full time basis, and was not 
seeing his sons frequently due to their busy schedules.  

While the evidence clearly shows that the veteran experiences 
difficulty in establishing effective relationships, the 
evidence does not demonstrate an inability to do so.

The evidence does not demonstrate that the veteran has 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  On VA examination in August 
2006, and in the previous reports, the record reflects that 
the veteran has capably been the sole caregiver for his wife 
following a debilitating accident.  

Thus, while the evidence demonstrates memory loss and serious 
sleep problems, he has not manifested the type and degree of 
symptomatology required for the 70 percent level.

The Board has considered the GAF scores assigned in this 
case.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 81 to 90 denotes absent or minimal symptoms or 
good functioning in all areas.  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The GAF scores have varied during the course of this appeal 
between 90 and 50.  The Board acknowledges that scores of 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), and 
that suicidal ideation and obsessional rituals are criteria 
for the 70 percent level.  However, during the period in 
August 2004 when the veteran received such a score, he 
received a score of 70 shortly thereafter.  He received a 60 
in the August 25, 2006, examination.  It appears that his 
level of functioning did vary during these time periods.  
Nonetheless, setting aside the GAF score, symptomatology must 
be generally consistent with the findings reported.  For 
instance, in the same report that contains a GAF score of 50, 
it was noted that there was no suicidal ideation.  He has 
also not reported any obsessional rituals, much less "severe" 
obsessional rituals.

In sum, the Board simply acknowledges the imprecision of GAF 
scores that are so loosely anchored to observed 
symptomatology.  In light of these discrepancies, the Board 
assigns greater probative weight to the actual symptomatology 
reported by the various examiners than to GAF scores which 
are rarely ever explained by the examiners in terms of 
supporting symptomatology.  

In short, the symptomatology and resulting social and 
occupational impairment are not sufficient to warrant a 
higher rating during any portion of the initial rating 
period.  

Other Considerations

Consideration has been given to assigning staged ratings in 
addition to those already assigned; however, at no time 
during the period in question has the service-connected 
disability warranted a higher rating than the rating already 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  By regulation, 
extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
The record reflects that the veteran has not required 
frequent hospitalizations for his PTSD, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.

Clearly, the veteran's PTSD interferes with his industrial 
capacity, and limit his ability to engage in certain types of 
activities.  However, the disability ratings assigned are 
recognition that industrial capabilities are impaired.  See 
Van Hoose, 4 Vet. App. at 363.  The type of impairment 
demonstrated on examination and during treatment is 
completely consistent with the disability ratings assigned 
for the PTSD.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations for their respective time periods.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.



ORDER

Entitlement to higher initial ratings for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


